Exhibit 1
                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

PATRICK UDOEWA, individually and on
behalf of all others similarly situated,

        Plaintiff,

v.
                                                     Civil Action 3:18-cv-000535

ETTAIN GROUP, INC.,

        Defendant.


         DECLARATION OF RYAN F. STEPHAN IN SUPPORT OF PLAINTIFF’S
             UNOPPOSED MOTION FOR APPROVAL OF SETTLEMENT

 I, Ryan F. Stephan, declare under penalty of perjury as follows:

 1.      I am a member of good standing of the Illinois State Bar and am a founder and principal

 of Stephan Zouras, LLP, one of the law firms retained by Named Plaintiff in the above-captioned

 collective action.

 2.      I have been one of the lawyers primarily responsible for the prosecution of Plaintiff’s

 claims on behalf of the collective in this case.

 3.      I submit this declaration in support of Plaintiff’s Unopposed Motion for Approval of

 Settlement. I make these statements based on personal knowledge and would so testify if called

 as a witness at trial.

 4.      The terms of the Parties’ settlement are contained in the Settlement Agreement and

 Release, attached hereto as Exhibit A.

 5.      I am admitted to the Trial Bar of the United States District Court for the Northern District

 of Illinois and have been admitted or admitted pro hac vice to the Southern and Eastern Districts

 of New York, the Superior Court for the State of California, the Eastern and Western Districts of

                                                    1
Missouri, the District of Maryland, the Eastern District of Michigan, the Southern District of Ohio,

the Northern and Southern Districts of Florida, the Eastern District of Wisconsin, the Southern

District of Indiana, the District of Massachusetts, the District of New Jersey, the District of

Colorado, the District of Minnesota, the Eastern and Middle Districts of Pennsylvania, the Eastern

and Western Districts of North Carolina, the Middle District of Tennessee, the Western District of

Washington, the District of Arizona, the Northern District of Texas, and the Southern and Northern

Districts of Iowa. I have also argued before various federal and state appellate courts as lead

appellate counsel on at least fourteen occasions. I am also a member of the bar of the Supreme

Court of the United States.

6.     Since approximately 2002, my practice has been highly concentrated in representing

employees in cases arising under federal and state laws, including the Fair Labor Standards Act

(“FLSA”), and comparable state wage and hour laws. The majority of these cases proceeded as

class actions under Rule 23 of the Federal Rules of Civil Procedure, as collective actions under

§216(b) of the FLSA and/or class action claims under state laws. In addition to the instant matter,

I have been appointed lead or co-lead counsel on a large number of FLSA collective actions in the

Northern District of Illinois, and throughout the United States.

7.     Stephan Zouras, LLP has extensive experience representing workers as lead counsel in

numerous complex class and collective actions. I, along with my partner James B. Zouras, founded

Stephan Zouras, LLP in 2007. Stephan Zouras, LLP has prosecuted and is actively prosecuting

dozens of other individual, class and collective actions in federal and state courts, as well as in

arbitration, throughout the United States. See Exhibit B, Stephan Zouras, LLP Firm Resume.

8.     Plaintiff’s Counsel conducted a thorough investigation of the case, focusing on the

underlying merits of the potential class and collective action members’ claims, the damages to



                                                 2
which they were entitled, and the propriety of class and collective action certification. Plaintiff’s

Counsel obtained and reviewed documents from Plaintiff, including compensation agreements,

pay records, and conducted in-depth interviews of Named Plaintiff.

9.     On October 3, 2018, Plaintiff filed his Collective Action Complaint alleging that Defendant

violated the FLSA, and other state wage and hour laws, by improperly classifying his and other at-

the-elbow support consultants (“ATEs”) as exempt employees and failing to pay them proper

overtime wages at time-and-one-half.

10.    The Gross Settlement Amount of $180,000 provides for substantial monetary recovery for

43 Settlement Collective Members, inclusive of the Named Plaintiff, representing almost 78% of

the unliquidated damages identified by Plaintiff’s Counsel as being owed to Plaintiff and

Settlement Collective Members for unpaid half-time overtime wages. Each Settlement Collective

Members’ individual settlement award is based on the actual overtime hours they worked, so that

individuals who worked more overtime during the relevant time period will receive a larger award

compared to those who worked fewer hours.

11.    The Parties have agreed to retain Atticus Administration to serve as the Settlement

Administrator.

12.    Plaintiff requests that the Court approve an award of one-third of the Gross Settlement

Amount, or $60,000.00 as attorneys’ fees, plus reimbursement of $1,200.00 in reasonable out-of-

pocket costs and expenses incurred in litigating and resolving this matter.

13.    The Settlement here easily meets the standard for approval. It is the product of well-

informed judgments about the adequacy of the resolution. The settlement was also the product of

arm’s-length, non-collusive negotiations. Plaintiff’s Counsel are intimately familiar with the

strengths and weaknesses of the claims and defenses of this case, as well as the factual and legal



                                                 3
issues, sufficient to make an informed recommendation about the value of the claims, the time,

costs and expense of protracted litigation, discovery, and appeals, and the adequacy of the

Settlement reached. The stage of litigation has advanced to a state that Plaintiff’s Counsel could

fairly and fully evaluate the value of the Settlement. In my professional opinion, the Settlement is

fair and reasonable in light of the risk, costs, and delay of further litigation.

14.     The Settlement Award payments are being made available at an early stage of the litigation,

taking into account the fact that a bona fide dispute exists as to whether Plaintiff and the Settlement

Collective Members were properly classified as exempt employees and whether they would be

able to recover overtime compensation.

15.     Though it is expected that the majority of Collective Members will participate in the

settlement, it is likely that less than 100% of Settlement Collective Members will cash a Settlement

Award and Check Opt-In Form, and therefore will not be bound by the settlement and will not

release any claims.

16.     While Plaintiff was certain he would prevail on class and conditional certification and the

merits of his claims, Defendant was also prepared to vigorously defend this case, namely by

asserting numerous defenses to liability and disputing that Plaintiff’s claims are appropriate for

FLSA conditional and/or Rule 23 class certification. Defendant would have certainly argued that

Plaintiff and the Collective Members were properly classified as exempt from the overtime

requirements of the FLSA and applicable state wage and hour laws, in turn arguing that Plaintiff

and the Collective Members are not owed any overtime compensation. Moreover, Defendant

would have argued some of the Collective Members’ claims have been previously released, and

that Collective Members have been overpaid, entitling Defendant to a set-off.

17.     Plaintiff, on behalf of himself and the collective, is willing to resolve his claims for less



                                                   4
than he might receive at trial, because it affords a guaranteed payment and will avoid the

uncertainty of a class and conditional certification motion, a summary judgment motion,

decertification, the possibility of counterclaims, and/or trial.

18.    Plaintiff believes that the settlement achieved is an excellent result for his and the collective

members that provides immediate compensation without years of protracted litigation and delay,

when taking into account the Parties’ respective positions.

19.    Plaintiff’s Counsel’s efforts have been without compensation, and their entitlement to

payment has been wholly contingent upon the result achieved.

20.    Plaintiff’s Counsel entered into a retainer with Plaintiff, allowing Plaintiff’s Counsel to

apply for a reasonable percentage of the recovery as a contingency fee payment, plus actual out of

pocket expenses.

21.    I am familiar with the practices of class action employment lawyers in the Northern District

of Illinois, who routinely contract to receive one-third or more of any potential class settlement as

compensation for taking on the risk of funding a potential multi-year litigation without any

assurance of recovery.

22.    I am familiar with the market for legal services for attorneys in the federal district court for

the Northern District of Illinois with reasonably comparable skill, experience, and reputation. The

rates used for purposes of Stephan Zouras LLP’s lodestar cross-check are consistent with these

rates. Plaintiff’s Counsel’s most recent billing rates for purposes of the lodestar cross-check are as

follows: $675 per hour for Ryan F. Stephan; $525 per hour for Andrew C. Ficzko; and $175 per

hour for legal assistants. These hourly rates are consistent with and have been accepted and

approved in other contingent litigation and are comparable to rates charged by Class Counsel in

similar cases in Illinois and North Carolina.



                                                   5
23.    They are also consistent with the court-awarded hourly rates of $675 for the legal services

of myself and my partner, James B. Zouras, which were most recently approved by the Northern

District of Illinois in the matter of Bhattacharya et al. v. Capgemini North America, Inc., et al.,

Case No. 1:16-cv-07950 (Honorable Judge Matthew F. Kennelly, November 13, 2018).

24.    I am familiar with the market for legal services of associate attorneys in Chicago, Illinois

with three years of experience. The rate used for the lodestar cross-check for Andrew C. Ficzko

is consistent with these rates. Andrew C. Ficzko is a partner employed by Stephan Zouras, LLP

since May, 2010. He graduated from Drake University School of Law in 2009.

25.    I am familiar with the market for legal services of legal assistants in Chicago, Illinois with

reasonably comparable skill and experience as those employed by my firm. The rate used for the

lodestar cross-check is consistent with these rates.

26.    The total number of hours expended on this litigation by Stephan Zouras, LLP is at least

97.8 hours, and the total lodestar for cross-check purposes is $43,427.50. Therefore, the fee amount

of $60,000 represents only 1.38 times the lodestar amount.

27.    I, along with my firm’s legal staff, made a concerted effort to perform all work in a

thorough and efficient manner.

28.    It is my professional opinion that all work performed in the prosecution of this action, and

the number of hours spent for legal services, is fair and reasonable considering the nature of the

services performed and the results achieved.

29.    Plaintiff’s Counsel’s lodestar figures are based upon each firm’s respective current billing

rates, which do not include charges for expense items. Expense items are billed separately and

such charges are not duplicated in Plaintiff’s Counsel’s billing rates.

30.    Stephan Zouras, LLP has incurred $1,194.71 in outstanding expenses in connection with



                                                 6
the prosecution of this litigation. Plaintiff’s Counsel seek an award of $1,200 in reimbursable

expenses.

31.       The expenses incurred in this action are reflected on Plaintiff’s Counsel’s books and

records. These books and records are prepared from expense vouchers, check records and other

source materials and represent an accurate recordation of the expenses incurred. The expenses

incurred are expenses normally charged to clients and were reasonable and necessary to prosecute

the case. They are normal costs charged to clients and not part of Plaintiff’s Counsel’s overhead.

32.       It is my professional opinion that the expenses incurred were reasonable and necessary in

the successful prosecution of this action.

33.       Named Plaintiff, Patrick Udoewa sacrificed his time to prosecute this lawsuit on behalf of

his fellow current and former ATEs. He met, conferred, and corresponded with Plaintiff’s Counsel

on a very regular basis, staying abreast of current pleadings and settlement-related discovery.

34.       I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true and

correct



Dated: June 20, 2019                    Respectfully Submitted,

                                               /s/ Ryan F. Stephan
                                               Andrew C. Ficzko
                                               Ryan F. Stephan
                                               STEPHAN ZOURAS, LLP
                                               100 N. Riverside Plaza, Suite 2150
                                               Chicago, Illinois 60606
                                               (312) 233-1550
                                               (312) 233-1560 f
                                               rstephan@stephanzouras.com

                                               One of the Attorneys for Plaintiff and the
                                               Settlement Collective Members




                                                  7
Exhibit A
Exhibit B
                                                   FIRM PROFILE

STEPHAN ZOURAS, LLP is a national law firm which concentrates on helping our clients in complex class and individual
litigation. The firm is widely recognized for its leadership, skill, integrity and experience litigating wage and hour law
and other employment disputes, mass torts and catastrophic personal injury, consumer protection, cybersecurity,
products liability and other complex litigation. We are routinely appointed lead or co-lead counsel in high-stakes,
groundbreaking, rapidly-developing areas with far-reaching impact.

Our Chicago-based firm takes pride in litigating cases and getting the best possible results in federal and state courts
throughout the United States at both the trial and appellate levels. The firm's two founding partners, James B. Zouras
and Ryan F. Stephan, have successfully prosecuted claims ranging from individual wrongful death and other catastrophic
injury cases to complex, multi-district class and collective actions which have collectively resulted in a recovery of more
than $100,000,000 for over 100,000 individuals. Stephan Zouras, LLP has “substantial class action experience [and] have
secured multi-million-dollar class recoveries….” Bhattacharya v. Capgemini North America, Inc., 324 F.R.D. 353, 363 (N.D.
Ill. 2018) (Kennelly, J.)

                                            PRINCIPAL ATTORNEYS
JAMES B. ZOURAS is a founding principal of Stephan Zouras, LLP. Dedicating his entire career to combating corporate
abuse and injustice, Jim has helped thousands of people recover tens of millions of dollars in damages in individual and
class actions arising under federal wage and hour laws including the Fair Labor Standards Act ("FLSA") and
comparable state wage laws, other complex litigation, and catastrophic personal injury actions involving wrongful death,
vehicle crashes, products liability, premises liability and construction negligence. Jim has been appointed lead or co-
lead counsel on dozens of contested class actions throughout the United States. He has successfully tried over a dozen
jury trials and argued over 14 appeals as lead appellate counsel before the federal and state appellate courts. In 2000,
Jim was named among the Chicago Daily Law Bulletin's "Top 40 Lawyers Under Age 40," one of the youngest lawyers
ever bestowed that honor. Jim and his cases have been profiled by numerous media outlets including the Chicago
Tribune, the Chicago Sun-Times, Bloomberg BNA, Billboard Magazine and TMZ. Jim has also been interviewed by CBS
Consumer Watch. Jim is frequently invited as a speaker at national class action litigation seminars. Jim is a 1995
graduate of DePaul University College of Law, where he served as Editor of the Law Review and graduated in the top
10% of his class.

RYAN F. STEPHAN is a founding principal of Stephan Zouras, LLP. Throughout his career, Ryan has been a passionate
advocate for employee rights, and has helped thousands of clients recover damages in unpaid overtime, employment
disputes, business litigation, products liability and personal injury cases. Ryan has successfully tried cases to verdict
including obtaining a $9,000,000 verdict on behalf of 200 employees who were misclassified and denied overtime pay.
Ryan has also served as lead or co-lead counsel on dozens of complex class and collective action cases involving wage
and hour matters and has helped recover damages for tens of thousands of wronged employees. In these cases, Ryan
has helped establish precedent in wage and hour law, forced major corporations to change unlawful employment
practices and helped recover tens of millions of dollars in unpaid wages for his clients. Ryan and his cases have been
profiled by numerous media outlets including Good Morning America, Fortune, ESPN, Fox News, The Guardian, The
New York Times, Think Progress, USA Today and Vice Sports. Ryan is a 2000 graduate from Chicago Kent College of
Law
Ryan and Jim are admitted to the United States Supreme Court as well as the Trial Bar of the United States District Court
for the Northern District of Illinois. In addition, they have been admitted or admitted pro hac vice to prosecute class
actions in the Southern and Eastern Districts of New York, the District of New Jersey, the Eastern and Middle Districts of
Pennsylvania, the Western District of North Carolina, the Superior Court for the State of California, the Central District
of Illinois, the District of Minnesota the Eastern District of Michigan, the Eastern District of Missouri, the District of
Maryland, the Southern District of Ohio, the Northern, Middle and Southern Districts of Florida, the Northern District of
Texas, the District of Massachusetts, the District of Minnesota, the First Judicial District of Pennsylvania, the Western
District of Washington and the Southern and Northern Districts of Iowa.

In every consecutive year since 2009, Chicago Magazine's Super Lawyer Section selected both Jim and Ryan as two of
the top attorneys in Illinois, a distinction given to no more than 5% of the lawyers in the state.

                                                      PARTNERS

ANDREW C. FICZKO is a partner of Stephan Zouras, LLP. A tireless fighter for working people, Andy has spent his entire
professional career litigating on behalf of employees in class and collective actions nationwide. Andy has helped
thousands of clients recover damages in cases involving unpaid minimum and overtime wages and other benefits. Andy
served as the second chair in two major federal jury trials to verdict on behalf of Plaintiffs in wage and hour matters and
one state jury trial to verdict on behalf of Plaintiffs in a breach of contract matter. A 2009 graduate from Drake University
Law School in 2009, Andy is admitted to the Trial Bar of the United States District Court for the Northern District of
Illinois has been admitted pro hac vice to the Southern District of New York, the Southern and Northern Districts of
Iowa, District of Massachusetts, Eastern District of Pennsylvania, and the Western District of Washington. In every
consecutive year since 2014, Andy has been recognized by Chicago Magazine’s Super Lawyer section as a Rising Star, a
distinction given to no more than 2.5% of Illinois lawyers.

TERESA M. BECVAR is a partner of Stephan Zouras, LLP. A steadfast advocate for individual rights, Teresa has helped
thousands of clients hold corporations accountable in employment and consumer protection cases. Teresa has extensive
experience in a wide range of employment cases, including wage and hour class and collective actions and employment
discrimination. Teresa is a 2013 graduate of Chicago-Kent College of Law, where she served as Editor of the Law Review
and graduated in the top 15% of her class. Teresa has been admitted pro hac vice to the Eastern and Southern Districts
of New York, the Western District of Washington, the Middle District of Florida and the Central District of California. In
every consecutive year since 2016, Teresa has been recognized by Chicago Magazine’s Super Lawyer section as a Rising
Star, a distinction given to no more than 2.5% of Illinois lawyers.

CATHERINE T. MITCHELL is a partner of Stephan Zouras, LLP who graduated from The John Marshall Law School in
2015. Catherine litigates on behalf of Stephan Zouras, LLP’s clients in both class action and individual litigation,
representing people in a wide-range of legal disputes, including unpaid wages, employee misclassification, mass torts,
antitrust, and consumer fraud. Catherine is an active member of the Women’s Bar Association of Illinois and the Young
Lawyers Society of the Chicago Bar Association, and served as a Chapter Editor for the Second Edition of BNA’s Age
Discrimination in Employment Act Treatise. Catherine is admitted to practice in Illinois, the District of Colorado, the
Eastern District of Wisconsin and has been admitted pro hac vice to the Southern and Eastern District of New York, the
District of Florida-Tampa Division, the Southern District of Iowa and the Eastern District of North Carolina. Catherine
earned her Bachelor’s Degree from Saint Mary’s College where she was a member of the Dean’s list and served as a
Member Counselor in the Business Enterprise Law Clinic. Catherine is currently an active member of the Women’s Bar
Association as well as a Director on The John Marshall Law School Alumni Association’s Board of Directors.



                                            ASSOCIATE ATTORNEYS

HALEY R. JENKINS graduated cum laude from Chicago-Kent College of Law in 2016. Haley litigates on behalf of
Stephan Zouras, LLP’s clients in both class action and individual litigation. A spirited advocate, Haley represents clients
in legal disputes involving unpaid wages, employee misclassification, antitrust, consumer fraud, whistleblower actions,
and qui tam cases. She is currently a member of the legal team advocating for clients’ biometric privacy rights in cutting-
edge cases against employers and biometric device manufacturers that unlawfully collect, store, use and disseminate
employees’ and consumers’ biometrics data. Haley is admitted to practice in Illinois and the District of Colorado and has
been admitted pro hac vice to the Middle District of Pennsylvania. Haley graduated from the University of Illinois at
Urbana-Champaign in 2013 where she majored in English.

ANNA M. CERAGIOLI earned her Juris Doctor from Chicago-Kent College of Law where she was named to the Dean’s
List and elected President of the Moot Court Honor Society. She was one of only twelve graduating students inducted
into the Chicago-Kent Bar & Gavel Society. Anna is a skilled and dedicated advocate for individuals and groups of people
who have been injured, deprived of earned wages or otherwise mistreated by employers. She has worked tirelessly on
an array of individual and class actions lawsuits involving unpaid wages, employee misclassification, unlawful credit
checks and consumer fraud. Anna received her undergraduate degree from Marquette University where she double-
majored in Writing Intensive English and Politics in Law.



                                                    OF COUNSEL

DAVID J. COHEN, a highly skilled and successful class-action attorney, joined Stephan Zouras, LLP in April 2016 and
manages our Philadelphia office. Dave has spent his entire career fighting to protect the rights of thousands of
employees, consumers, shareholders, and union members. Before joining Stephan Zouras, Dave worked on, and ran,
dozens of significant antitrust, consumer, employment and securities matters for four highly-regarded Philadelphia
firms. Before joining the private sector, Dave completed a unique clerkship with the Hon. Stephen E. Levin in the
Philadelphia Court of Common Pleas, during which he not only helped to develop a respected and efficient system for
the resolution of the Court’s class action cases, but also contributed to several well-regarded works on class actions.
Dave earned a J.D. from the Temple University School of Law in 1994. While attending law school, Dave was awarded
the Barristers Award for excellence in trial advocacy and worked as a teaching assistant for Hon. Legrome Davis (E.D.
Pa.) as part of Temple’s award-winning Integrated Trial Advocacy program. Dave graduated with honors from the
University of Chicago in 1991.


Dave is admitted to practice in the United States Court of Appeals for the Third Circuit, the United States Court of
Appeals for the Sixth Circuit, the United States District Court for the Eastern District of Pennsylvania, the United States
District Court for the Middle District of Pennsylvania, the United States District Court for the Western District of
Pennsylvania, the United States District Court for the District of New Jersey and the state courts of Pennsylvania and
New Jersey. He is a member of the American and Philadelphia Bar Associations.

PHILIP J. GIBBONS, JR., a highly-accomplished Plaintiff’s class action attorney in his own right, became of counsel to
Stephan Zouras, LLP in June 2017. Phil focuses entirely on employment law, with an emphasis on helping employees
recover unpaid wages including overtime. Phil began his legal career with a large national law firm, representing and
counseling corporations and employers. Since 2001, Phil has exclusively represented employees. Phil is recognized by
his peers as a highly skilled employment lawyer. He is listed in Best Lawyers in America and Super Lawyers. In addition,
he has a perfect 10.0 rating on Avvo.com and an “A/V” rating with Martindale Hubble, which is the highest rating an
attorney can receive. Phil has extensive experience litigating single and multi-plaintiff wage and hour lawsuits under
the Fair Labor Standards Act, recovering unpaid overtime and minimum wages for thousands of employees throughout
the United States.

Phil is admitted to practice in North Carolina, Indiana, Seventh Circuit Court of Appeals, Sixth Circuit Court of Appeals,
Third Circuit Court of Appeals, Tenth Circuit Court of Appeals, U.S. District Courts Western District North Carolina, Middle
District North Carolina, Southern District of Indiana, Northern District of Indiana, and Eastern District of Michigan.


                     REPRESENTATIVE TRIALS, VERDICTS AND JUDGMENTS

Franco, et al. v. Ideal Mortgage Bankers, d/b/a Lend America                           12/14/17 – Trial Court Judgment
No. 07-cv-3956 (United States District Court for the Eastern District of New York)
The Court entered a $15.2 million judgment on behalf of several hundred loan officers who were deprived of
minimum wages and overtime in violation of federal and state law.

Frisari v. DISH Network                                                                8/25/16 – Arbitration Judgment
No. 18-160-001431-12 (AAA Arbitration)
The Arbitrator certified and granted final judgment in excess of seven figures for a class of over 1,000 New Jersey inside
sales associates who performed work before and/or after their shifts without pay and were not paid the proper overtime
rate when they worked in excess of 40 hours a week.

Huskey v. Ethicon Inc.                                                                         9/10/2014 – Jury Verdict
No. 2:12-cv-05201 (United States District Court for the Southern District of West Virginia)
Stephan Zouras, LLP helped secure a $3,270,000.00 jury verdict in one of the bell-weather trial cases in the multi-district
litigation against Johnson & Johnson’s Ethicon unit for defective design, failure to warn and negligence related to
transvaginal mesh device.

Lee v. THR                                                                              5/22/14 – Trial Court Judgment
No. 12-cv-3078 (United States District Court for the Central District of Illinois)
As a result of the efforts of class counsel Stephan Zouras, LLP, the Court entered a judgment for a class of employees
given job titles such as "Buyers," "Auditors" and "Managers" for unpaid overtime in the sum of $12,207,880.84.

Vilches et al. v. The Travelers Companies, Inc.                                        12/12/12 - Arbitration Judgment
No. 11-160-000355-11 (American Arbitration Association)
Following a contested evidentiary hearing, Stephan Zouras, LLP secured a significant monetary award on behalf of a
group of insurance appraiser employees seeking unpaid earned overtime under the FLSA.

Kyriakoulis, at al. v. DuPage Health Center                                                            11/8/12 - Jury Verdict
No. 10-cv-7902 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP achieved a favorable jury verdict on behalf of several medical assistants deprived of minimum and
overtime wages in violation of federal and Illinois law.

Smith v. Safety-Kleen Systems, Inc.                                                                    7/11/12 - Jury Verdict
No. 10-cv-6574 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP achieved a favorable jury verdict on behalf of a chemical handler deprived of overtime wages in
this donning and doffing action brought under the FLSA.

Wong v. Wice Logistics                                                                                 1/30/12 - Jury Verdict
No. 08 L 13380 (Circuit Court of Cook County, Illinois)
Stephan Zouras, LLP recovered unpaid commissions and other damages for Plaintiff based on her claims under the
Illinois Wage Payment and Collection Act.

Daniels et al. v. Premium Capital Financing                                                          10/18/11 - Jury Verdict
No. 08-cv-4736 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP was appointed lead class and trial counsel and achieved a jury verdict in excess of $9,000,000.00
on behalf of over 200 loan officers who were deprived of minimum wages and overtime pay.

Ferrand v. Lopas                                                                                       5/22/01 - Jury Verdict
No. 00 L 2502 (Circuit Court of Cook County, Law Division, State of Illinois)
Jury verdict in excess of available liability insurance policy limits entered in favor of seriously-injured pedestrian, resulting
in liability against insurance carrier for its bad faith refusal to tender the policy limits before trial.


                REPRESENTATIVE RESOLVED CLASS AND COLLECTIVE ACTIONS
Courts nationwide have appointed the firm as lead or co-lead counsel in numerous class and collective actions
in which they have collectively secured over one hundred million dollars in verdicts and settlements including:

Moseman v. U.S. Bank National Association                                                           1/07/19 – Final Approval
No. 17-cv-00481 (United States District Court for the Western District of North Carolina)
As lead counsel, Stephan Zouras, LLP achieved a class wide settlement on behalf of individuals employed as AML/BSA
Preliminary Investigators who worked in excess of 40 hours per week and were not paid proper overtime compensation.

Ivy v. Adventist Midwest Health                                                                   11/14/18 – Final Approval
No. 16-cv-7606 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP achieved a six-figure class settlement on behalf of Home Health Clinicians who worked in excess
of 40 hours per week and were not paid overtime.

Bhattacharya v. Capgemini, et al.                                                                 11/13/18 – Final Approval
No. 16-cv-07950 (United States District Court for the Northern District of Illinois)
Final approval for class settlement in the amount of $990,000.00 was granted and awarded to approximately 900 Indian
national participants of Capgemini’s Group Health Plan based on alleged violations of the Employee Retirement Income
Security Act (“ERISA”).

Carver v. Presence Health Network, et al.                                                    7/10/18 – Final Approval
No. 15-cv-02905 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP helped achieve final approval of a seven-figure class settlement on behalf of participants and
beneficiaries of benefit plans sponsored by Presence Health based on alleged violations of the Employee Retirement
Income Security Act (“ERISA”).

Lukas v. Advocate Health Care, et al.                                                        6/27/18 – Final Approval
No. 14-cv-01873 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP helped achieve final approval of a seven-figure class settlement on behalf of thousands of
participants and beneficiaries to Advocate Health Care Network’s Pension Plan based on alleged violations of the
Employee Retirement Income Security Act (“ERISA”).

Brown v. Health Resource Solutions, Inc.                                                     4/20/18 – Final Approval
No. 16-cv-10667 (United States District Court for the Northern District of Illinois)
The Court granted final approval of class settlement for $900,000.00 in unpaid overtime wages on behalf of Home Health
Clinicians who were misclassified as exempt under federal and state wage laws.

Eggleston v. USCC Services, LLC.                                                            2/16/18 – Final Approval
No. 16-cv-06775 (United States District Court for the Northern District of Illinois)
As co-lead counsel, Stephan Zouras, LLP helped obtain final approval of a $1,250,000 class settlement for unpaid
overtime wages on behalf of misclassified Sales Managers.

Caison v. Sogeti USA, LLC, et al.                                                            2/12/18 – Final Approval
No. 17-cv-2786 (United States District Court for the Northern District of Illinois)
As lead counsel, Stephan Zouras, LLP achieved a class wide settlement on behalf of hundreds of Business Analysts who
worked in excess of 40 hours per week and were not paid proper overtime compensation.

Kaminski v. Bank of America, N.A.                                                            2/15/18 – Final Approval
No. 16-cv-10844 (United States District Court for the Northern District of Illinois)
Final approval for class settlement in the amount of $850,000 in unpaid wages was granted and awarded to a class of
approximately 100 employees working as Senior Specialist-Securities and Operation Market Professionals.

Byrne v. Centegra Health System                                                              1/29/18 – Final Approval
No. 17-cv-00018 (United States District Court for the Northern District of Illinois)
The Court granted final approval of class settlement for $425,000 in unpaid overtime wages on behalf of registered
nurses, physical therapists, occupational therapists, speech therapists and other similarly-designated skilled care
positions who were misclassified as exempt under federal and state wage laws.

Donoghue v. Verizon Communications, Inc.                                                   11/16/17 – Final Approval
No. 16-cv-4742 (United States District Court for the Eastern District of Pennsylvania)
The Court granted final approval of class settlement for $800,000 in unpaid overtime wages on behalf of wireline workers
who were hired to fill in for Verizon employees during a strike. Despite regularly working 65 hours per week, these
employees were classified as exempt and denied overtime wages.

Tompkins v. Farmers Insurance Exchange                                                      9/27/17 – Final Approval
No. 14-cv-3737 (United States District Court for the Eastern District of Pennsylvania)
The Court granted final approval of a $775,000.00 class settlement on behalf misclassified loan officers seeking unpaid
overtime wages.

In re Sears Holdings Corporation Stockholder and Derivative Litigation                       5/9/17 – Final Approval
No. 11081-VCL (Court of Chancery of the State of Delaware)
Stephan Zouras, LLP represented the Named Plaintiff in a $40 million settlement in connection with a 2015 sale by Sears
of 235 properties to Seritage Growth Properties.

Oaks v. Sears                                                                               4/12/17 – Final Approval
No. 1:15-cv-11318 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP settled on behalf of thousands of consumers who own or once owned Sears Kenmore grills in a
product defect class action.

Hauser v. Alexian Brothers Home Health                                                      4/06/17 – Final Approval
No. 15-cv-6462 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP settled for $1 million on behalf of home health care clinicians who were misclassified as “exempt”
and deprived of earned overtime wages.

Leiner v. Johnson & Johnson                                                                1/31/17 – Final Approval
No. 15-cv-5876 (United States District Court for the Northern District of Illinois)
The Court granted final approval of a $5 million settlement for consumers nationwide in a consumer fraud class
action. Stephan Zouras, LLP represented consumers who were deceived into paying premium prices for Johnson &
Johnson baby bedtime products which falsely claimed to help babies sleep better.

Reed v. Friendly’s Ice Cream, LLC, et al.                                                   1/31/17 – Final Approval
No. 15-cv-00298 (United States District Court for the Middle District of Pennsylvania)
Stephan Zouras, LLP served as co-counsel and helped obtain final approval of a $3,500,000 class settlement on behalf
of nationwide Servers who were not compensated for off-the-clock worked performed during unpaid meal breaks and
after their scheduled shifts.

McPhearson v. 33 Management                                                                 11/3/16 – Final Approval
No. 15-ch-17302 (Circuit Court of Cook County, IL)
The Court granted final approval of class settlement on behalf of tenants of a Chicago apartment building where the
landlords violated the City of Chicago Residential Landlord and Tenant Ordinance by collecting and holding tenant
security deposits without paying interest earned.

Cook v. Bank of America                                                                      8/2/16 – Final Approval
No. 15-cv-07718 (United States District Court for the Northern District of Illinois)
The Court granted final approval of $3,250,000 settlement for an Illinois Class and FLSA Collective on behalf of
individuals who worked as Treasury Services Advisors and who were misclassified as exempt from earned overtime
wages.

Altnor v. Preferred Freezer Services, Inc.                                                  7/18/16 – Final Approval
No. 14-cv-7042 (United States District Court for the Eastern District of Pennsylvania)
The firm’s attorneys served as lead counsel in this lawsuit seeking recovery of wages for unpaid meal break work for a
class of 80 cold storage warehouse workers.

Lukas v. Advocate Health Care                                                                    6/29/16 – Final Approval
No. 14-cv-2740 (United States District Court for the Northern District of Illinois)
The Court granted final approval of a $4,750,000 settlement for a federal FLSA and Illinois Minimum Wage Law collective
class of home health care clinicians who were wrongly classified as “exempt” from federal and state overtime laws.

Kurgan v. Chiro One Wellness Centers LLC                                                         4/27/16 – Final Approval
No. 10-cv-1899 (United States District Court for the Northern District of Illinois)
The Court granted Plaintiffs’ motion for Section 216(b) certification of Plaintiffs’ FLSA claim, granted Rule 23 certification
of Plaintiffs’ claims under the Illinois Minimum Wage Law and appointed Stephan Zouras, LLP as counsel for a class of
chiropractic technicians and assistants.

Heba v. Comcast                                                                                   4/6/16 – Final Approval
No. 12-471 (First Judicial District of Pennsylvania Court of Common Pleas of Philadelphia)
The Court granted class certification to Customer Account Executives who worked at Comcast’s Pennsylvania call centers
and were required to work 15 minutes a day before their scheduled start time without pay. As lead counsel, Stephan
Zouras, LLP achieved a favorable resolution for over 6,000 class members.

Johnson v. Casey’s General Stores, Inc.                                                           3/3/16 – Final Approval
No. 15-cv-3086 (United States District Court for the Western District of Missouri)
The Court granted final approval on behalf of a certified class of employees of Casey’s General Stores, Inc. to redress
violations of the Fair Credit Reporting Act (FCRA).

Fields v. Bancsource, Inc.                                                                         2/3/16 – Final Approval
No. 14-cv-7202 (United States District Court for the Northern District of Illinois)
The Court entered an order granted Plaintiffs’ motion for Section 216(b) certification of a class of field engineers who
were deprived of overtime for hours worked in excess of 40 in given workweeks.

Elder, et al. v. Comcast Corporation                                                             1/11/16 – Final Approval
No. 12-cv-1157 (United States District Court for the Northern District of Illinois)
The Court granted Plaintiffs' motion for conditional certification and appointed Stephan Zouras, LLP as counsel for a
class of cable technicians who allege they were deprived of overtime wages in violation of federal law.

Posada, et al. v. Continental Home Loans, Inc.                                                    1/13/16 - Final Approval
15-cv-4203 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP was appointed class counsel and achieved a substantial settlement on behalf of a class of loan
officers deprived of minimum and overtime wages.

Struett v. Susquehanna Bank                                                                     10/27/15 – Final Approval
No. 15-cv-176 (United States District Court for the Eastern District of Pennsylvania)
The firm’s attorneys served as co-lead counsel in this lawsuit which recovered $300,000 in unpaid overtime wages for
31 misclassified loan officers.

Faust, et al. v. Comcast Corporation                                                            10/11/15 - Final Approval
No. 10-cv-2336 (United States District Court for the Northern District of Maryland)
The Court granted Plaintiffs' motion for conditional certification and appointed Stephan Zouras, LLP lead counsel for a
class of call center employees.
Butler, et al. v. Direct Sat                                                                      9/3/15 - Final Approval
No. 10-cv-08747 DKC (United States District Court for the District of Maryland)
Stephan Zouras, LLP reached favorable resolution on behalf of a finally-certified collective class of technicians working
in DirectSat’s Maryland warehouses who were not paid overtime.

Sosnicki v. Continental Home Loans, Inc.                                                        7/30/15 - Final Approval
No. 12-cv-1130 (United States District Court for the Eastern District of New York)
As lead class counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of a collective class of loan officers
who were deprived of minimum wages and overtime in violation of federal and state law.

Bordell v. Geisinger Medical Center                                                              4/8/15 – Final Approval
No. 12-cv-1688 (Northumberland Court of Common Pleas)
The firm’s attorneys served as lead counsel in this lawsuit which challenged Defendant’s workweek averaging practices
and recovered $499,000 in unpaid overtime wages for hospital workers.

Harvey, et al. v. AB Electrolux, et al.                                                         3/23/15 – Final Approval
No. 11-cv-3036 (United States District Court for the Northern District of Iowa)
As lead counsel, Stephan Zouras, LLP achieved a six-figure settlement amount on behalf of hundreds of production
workers seeking unpaid earned wages.

Price v. NCR Corporation                                                                        3/18/15 – Final Approval
No. 51-610-908-12 (AAA Arbitration)
As lead class counsel, Stephan Zouras, LLP achieved a seven figure, arbitrator approved settlement on behalf of
thousands of Customer Engineers nationwide who were deprived overtime wages in violation of federal law.

Frebes, et al. v. Mask Restaurants, LLC                                                         1/15/15 – Final Approval
No. 13-cv-3473 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP was appointed class counsel and achieved a substantial settlement on behalf of hundreds of servers,
bartenders and bussers forced to participate in an illegal “tip pool.”

Jones v. Judge Technical Services Inc.                                                         12/15/14 – Final Approval
No. 11-cv-6910 (United States District Court for the Eastern District of Pennsylvania)
As lead class counsel, Stephan Zouras, LLP prevailed on summary judgment and subsequently achieved a seven-figure
settlement on behalf of IT workers who were designated under the “Professional Day” or “Professional Week”
compensation plan, misclassified as exempt from the FLSA and denied overtime pay.

Howard, et al. v. Securitas Security Services USA, Inc.                                          5/7/14 – Final Approval
No. 08-cv-2746 (United States District Court for the Northern District of Illinois)
and, Hawkins v. Securitas Security Services USA, Inc.
No. 09-cv-3633 (United States District Court for the Northern District of Illinois)
For settlement purposes, the Court certified a class of approximately ten thousand security guards seeking damages for
unpaid wages and overtime under the FLSA and Illinois Minimum Wage Law.

Thomas v. Matrix Corporation Services                                                           2/12/14 – Final Approval
No. 10-cv-5093 (United States District Court for the Northern District of Illinois)
As lead counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of a class of hundreds of technicians
who allege they were deprived of overtime wages in violation of federal law.
Ingram v. World Security Bureau                                                             12/17/13 – Final Approval
No. 11-cv-6566 (United States District Court for the Northern District of Illinois)
Stephan Zouras secured a class settlement on behalf of several hundred security officers deprived of minimum wages
and overtime in violation of federal and state law.

Sexton v. Franklin First Financial                                                            9/30/13 – Final Approval
No. 08-cv-04950 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP achieved a settlement on behalf of a class of approximately 150 loan officers deprived of minimum
wages and overtime in violation of the FLSA.

Outlaw v. Secure Health, L.P.                                                                9/24/13 – Final Approval
No. 11-cv-602 (United States District Court for the Eastern District of Pennsylvania)
The firm’s attorneys served as lead counsel in this lawsuit seeking recovery of wages for unpaid pre-shift, meal break
and uniform maintenance work for a class of 35 nursing home workers.

Robinson v. RCN Telecom Services, Inc.                                                        8/5/13 – Final Approval
No. 10-cv-6841 (United States District Court for the Eastern District of Pennsylvania)
The firm’s attorneys served as co-lead counsel in this lawsuit which recovered $375,000 in unpaid overtime wages for
misclassified cable television installers.

Holland v. Securitas Security Services USA, Inc.                                              7/26/13- Final Approval
No. BC 394708 (Superior Court of California, County of Los Angeles)
As class counsel, Stephan Zouras, LLP achieved a six figure settlement on behalf of thousands of security officers who
allege they were deprived of overtime wages in violation of federal law.

Jankuski v. Heath Consultants, Inc.                                                            7/2/13 - Final Approval
No. 12-cv-04549 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP was appointed lead counsel and achieved a settlement on behalf of gas management technicians
deprived of minimum wages and overtime in violation of the FLSA.

Ord v. First National Bank of Pennsylvania                                                   6/21/13 – Final Approval
No. 12-cv-766 (United States District Court for the Western District of Pennsylvania)
The firm’s attorneys served as co-lead counsel in this consumer fraud lawsuit which recovered $3,000,000 for consumers
who had been made to pay improper overdraft fees.

Holley v. Erickson Living Management, LLC                                                    6/13/13 – Final Approval
No. 11-cv-2444 (United States District Court for the Eastern District of Pennsylvania)
The firm’s attorneys served as lead counsel in this lawsuit seeking recovery of wages for unpaid pre-shift and meal break
work for a class of 63 nursing home workers.

Hansen, et al. v. Per Mar Security Services                                                   5/15/13 - Final Approval
No. 09-cv-459 (United States District Court for the Southern District of Iowa)
Stephan Zouras, LLP was appointed class counsel and secured a settlement for hundreds of security guards deprived of
minimum wages and overtime in violation of federal and state law.
Pomphrett v. American Home Bank                                                               3/14/13 – Final Approval
No. 12-cv-2511 (United States District Court for the Eastern District of Pennsylvania)
The firm’s attorneys served as co-lead counsel in this lawsuit which recovered $2,400,000 in unpaid overtime wages for
misclassified loan officers.

Murphy v. Rayan Brothers, et al.                                                               2/22/13 - Final Approval
No. 11 CH 03949 (Circuit Court of Cook County, Chancery Division, State of Illinois)
Stephan Zouras, LLP achieved class wide recovery on behalf of a class of tenants for violations of the Chicago Residential
Landlord and Tenant Ordinance (RLTO).

Glatts v. Crozer-Keystone Health System                                                        2/6/13 – Final Approval
No. 0904-1314 (Philadelphia Court of Common Pleas)
The firm’s attorneys served as co-lead counsel in this lawsuit which challenged Defendant’s workweek averaging
practices and recovered $1,200,000 in unpaid overtime wages for hospital workers.

Chambers v. Front Range Environmental, LLC                                                     1/23/13 - Final Approval
No. 12-cv-891 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP was appointed as class counsel and resolved this action on behalf of a class of maintenance workers.

Piehl v. Baytree National Bank                                                                  1/3/13 - Final Approval
No. 12-cv-1364 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP was appointed class counsel and resolved this action on behalf of a class of Indiana loan officers
who were paid on a commission-only basis and deprived of earned minimum wage and overtime in violation of the
FLSA.

Searson v. Concord Mortgage Corporation                                                      11/19/12 - Final Approval
No. 07-cv-3909 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP achieved a settlement on behalf of a class of 80 loan officers deprived of minimum wages and
overtime in violation of the FLSA.

Ellenbecker, et al. v. North Star Cable Construction, Inc., et al.                           11/14/12 - Final Approval
No. 09-cv-7293 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP obtained Rule 23 certification, were appointed lead counsel, and achieved a significant monetary
resolution for a class of several hundred cable technicians seeking unpaid overtime wages and the recovery of improper
deductions from their pay.

Williams, et al. v. Securitas Security Services USA, Inc.                                      11/8/12 - Final Approval
No. 10-cv-7181 (United States District Court for the Eastern District of Pennsylvania)
As lead class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a class of Pennsylvania security guards
who were not paid for all time spent in training and orientation.

Lacy, et al. v. The University of Chicago Medical Center                                      11/6/12 – Final Approval
No. 11-cv-5268 (United States District Court for the Northern District of Illinois)
As lead class counsel, Stephan Zouras, LLP achieved a FLSA settlement for a collective class of hospital respiratory
therapists.
Molyneux, et al. v. Securitas Security Services USA, Inc.                                     11/5/12 - Final Approval
No. 10-cv-588 (United States District Court for the Southern District of Iowa)
As lead class counsel, Stephan Zouras achieved a settlement on behalf of a class of Iowa and Wisconsin security guards
who were not paid for all time spent in training and orientation.

Davis v. TPI Iowa, LLC                                                                         9/6/12 - Final Approval
No. 11-cv-233 (United States District Court for the Southern District of Iowa)
As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of production employees.

Kernats, et al. v. Comcast Corporation                                                        5/28/12 - Final Approval
No. 09-cv-3368 (United States District Court for the Northern District of Illinois)
As lead class counsel, Stephan Zouras, LLP achieved a seven-figure settlement on behalf of over 7,500 Customer Account
Representatives (CAEs) for unpaid wages in a Rule 23 class action brought under Illinois wage law.

Garcia, et al. v. Loffredo Fresh Produce Co., Inc.                                            5/24/12 - Final Approval
No. 11-cv-249 (United States District Court for the Southern District of Iowa)
As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of produce processing
employees.

Larsen, et al. v. Clearchoice Mobility, Inc., et al.                                          3/21/12 - Final Approval
No. 11-cv-1701 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP achieved an FLSA settlement on behalf of a collective class of retail sales consultants.

Etter v. Trinity Structural Towers                                                            1/26/12 - Final Approval
No. 11-cv-249 (United States District Court for the Southern District of Iowa)
As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of production employees.

Petersen, et al v. Marsh USA, Inc. et al.                                                     9/21/11 - Final Approval
No. 10-cv-1506 (United States District Court for the Northern District of Illinois)
Stephan Zouras, LLP achieved a six-figure settlement on behalf of over 30 analysts who claimed they were misclassified
under the FLSA.

Thompson v. World Alliance Financial Corp.                                                     8/5/11 - Final Approval
No. 08-cv-4951 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP were appointed lead counsel and achieved a settlement on behalf of a class of over one hundred
loan officers deprived of minimum wages and overtime in violation of federal and state law.

Vaughan v. Mortgage Source LLC, et al.                                                        6/16/11 - Final Approval
No. 08-cv-4737 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP were appointed lead counsel and achieved a settlement on behalf of a class of loan officers deprived
of minimum wages and overtime in violation of federal and state law.

Harris, et al. v. Cheddar's Casual Cafe, Inc.                                                  6/1/11 - Final Approval
No. 51 460 00557 10 (AAA Arbitration)
Stephan Zouras served as lead counsel in six-figure class settlement on behalf of over 100 restaurant workers deprived
of minimum wages and overtime.
Turner v. Mercy Health System                                                                  4/20/11 – Final Approval
No. 0801-3670 (Philadelphia Court of Common Pleas)
The firm’s attorneys served as co-lead counsel in this lawsuit which challenged Defendant’s workweek averaging
practices and, in a case of first impression, recovered $2,750,000 in unpaid overtime wages for hospital workers.

Brown et al. v. Vision Works, et al.                                                             3/4/11 - Final Approval
No. 10-cv-01130 (United States District Court for the Northern District of Illinois)
As lead class counsel, Stephan Zouras, LLP achieved a settlement on behalf of retail store managers improperly classified
as exempt from overtime.

Havard v. Osceola Foods, Inc., et al.                                                          2/28/11 - Final Approval
No. LA CV 0111290 (Iowa District for Clarke County, Iowa)
As lead class counsel, Stephan Zouras, LLP achieved a class settlement on behalf of meat processing plant employees
who were not properly paid for donning and doffing activities performed before their shifts, during meal breaks and
after their shifts.

Lagunas v. Cargill Meat Solutions Corp.                                                        1/27/11 - Final Approval
No. 10-cv-00220 (United States District Court for the Southern District of Iowa)
Stephan Zouras, LLP served as co-lead counsel in class settlement on behalf of meat processing plant employees who
were not properly paid for donning and doffing activities performed before their shifts, during meal breaks and after
their shifts.

Anderson v. JCG Industries, Inc.                                                                 9/2/10 - Final Approval
No. 09-cv-1733 (United States District Court for the Northern District of Illinois)
As lead class counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of meat processing plant
employees who were not properly paid for time worked before their shifts, during meal breaks and after their shifts.

Cedeno, et al. v. Home Mortgage Desk, Corp., et al.                                            6/15/10 - Final Approval
No. 08-cv-1168 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a six-figure settlement on behalf
of a Section 216(b) collective class of loan officers deprived of overtime wages.

Perkins, et al. v. Specialty Construction Brands, Inc.                                        11/15/09 - Final Approval
No. 09-cv-1678 (United States District Court for the Northern District of Illinois)
As lead class counsel, Stephan Zouras, LLP achieved a six-figure wage and hour settlement on behalf of a collective class
of plant employees for claims of unpaid overtime, including time worked before the start of their shifts, during breaks
and after the end of their shifts.

Wineland, et al. v. Casey's General Stores, Inc.                                              10/22/09 - Final Approval
No. 08-cv-00020 (United States District Court for the Southern District of Iowa)
Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a seven-figure settlement on
behalf of a Section 216(b) collective class and Rule 23 class of over 10,000 cooks and cashiers for unpaid wages, including
time worked before and after their scheduled shifts and while off-the-clock.

Jones, et al. v. Casey's General Stores, Inc.                                                 10/22/09 - Final Approval
No. 07-cv-400 (United States District Court for the Southern District of Iowa)
Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a seven-figure settlement on
behalf of a Section 2 l 6(b) collective class and Rule 23 class of assistant store managers for unpaid wages, including
time worked before and after their scheduled shifts and while off-the-clock.

Stuart, et al. v. College Park, et al.                                                          12/11/07 - Final Approval
No. 05 CH 09699 (Circuit Court of Cook County, Chancery Division, State of Illinois)
The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking the
refund of their security deposits. As a result of their efforts, Mr. Stephan and Mr. Zouras helped achieve a six-figure
settlement on behalf of a class of over 100 tenants.

Huebner et al. v. Graham C Stores                                                               11/15/07 - Final Approval
No. 06 CH 09695 (Circuit Court of Cook County, Chancery Division, State of Illinois)
Ryan Stephan of Stephan Zouras, LLP served as co-lead counsel in this wage and hour case involving claims for unpaid
wages by a class of gas station employees. Mr. Stephan helped achieve a six-figure settlement for over 100 employees.

Perez, et al. v. RadioShack Corporation                                                          9/14/07 - Final Approval
No. 02-cv-7884 (United States District Court for Northern District of Illinois)
The firm's partners served as co-lead counsel in this nationwide Fair Labor Standards Act ("FLSA") overtime action
brought on behalf of 4,000 retail store managers. Plaintiffs claimed they were improperly classified as exempt from the
FLSA and owed overtime compensation for all hours worked in excess of 40 each week. In a case of first impression, the
Court granted summary judgment in favor of a sub-class of Plaintiffs who did not "regularly and customarily" supervise
at least 80 hours of subordinate time per week at least 80% of the time as required by the executive exemption of the
FLSA. The reported decision is Perez v. RadioShack Corp., 386 F. Supp. 979 (N.D. Ill. 2005). As a result of the efforts of
Plaintiffs' counsel, Plaintiffs obtained a nearly $9 million settlement on the eve of trial.

Reinsmith, et al. v. Castlepoint Mortgage                                                         4/3/07 - Final Approval
No. 05-cv-01168 (United States District Court, Eastern District of Massachusetts)
The firm's partners served as co-lead counsel in this action brought on behalf of a collective class of loan officers seeking
to recover unpaid overtime. Mr. Stephan and Mr. Zouras helped achieve a seven-figure settlement on behalf of over
100 loan officers in this case.

Kutcher, et al. v. B&A Associates                                                               11/20/06 - Final Approval
No. 03 CH 07610 (Circuit Court of Cook County, Chancery Division, State of Illinois)
The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking
damages based on alleged security deposit violations. As a result of their efforts, Mr. Stephan and Mr. Zouras helped
achieve a six-figure settlement on behalf of a class of over 100 tenants.

Ciesla, et al. v. Lucent Technologies, Inc.                                                      7/31/06 - Final Approval
No. 05-cv-1641 (United States District Court for the Northern District of Illinois)
The firm's partners served as co-lead counsel in this breach of contract class action against a high-tech communications
company. Mr. Stephan and Mr. Zouras helped obtain a seven-figure settlement on behalf of the class.

Casale, et al. v. Provident Bank                                                                 7/25/05 - Final Approval
No. 04-cv-2009 (United States District Court for the District of New Jersey)
The firm's partners served as co-lead counsel in this case brought on behalf of a collective class of over 100 loan officers
who were seeking damages based on wage and hour violations of the FLSA. As a result of their efforts, Mr. Stephan and
Mr. Zouras helped achieve a seven-figure settlement on behalf of the Plaintiffs.

Corbin, et al. v. Barry Realty                                                              3/22/05 - Final Approval
No. 02 CH 16003 (Circuit Court of Cook County, Chancery Division, State of Illinois)
The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking the
refund and interest on their security deposits as called for by the Chicago Residential Landlord Tenant Ordinance. As a
result of their efforts, Mr. Stephan and Mr. Zouras helped achieve a six-figure settlement on behalf of a class of over
100 tenants.


               BIOMETRIC INFORMATION PRIVACY CLASS ACTION LAWSUITS

Our firm is at the forefront of BIPA litigation to protect the biometric data and privacy of employees and
consumers. We have brought numerous class action lawsuits against employers and other retail businesses
who have collected biometric data without consent and without instituting the proper safeguards including;

       Battles, et al v. Southwest Airlines Co., et al.
        No. 2018-CH-09376 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Bello, et al. v. The Parc at Joliet, LLC
        No. 2018-CH-1888 (Circuit Court of Will County, State of Illinois)
       Brown, et al. v. Weathertech
        No. 2019-CH-00503 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Bryant, et al. v. Loews Chicago Hotel, Inc., et al.
        No. 2018-CH-09477 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Bryski, et al. v. Nemera Buffalo Grove, LLC, et al.
        No. 2018-CH-07264 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Cacy, et al. v. Agco Corporation, et al.
        No. 2018-CH-09968 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Cameron, et al. v. Polar Tech Industries, Inc., et al.
        No. 2018-CH-10001 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Chatman, et al. v. Crate and Barrel
        No. 2018-CH-09277 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Cothron v. White Castle, et al.
        No. 2018-CH-15233 (Circuit Court of Cook County, Chancery Division)
       Crooms, et al. v. Southwest Airlines
        No. 2019-CH-01610 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Diaz, et al. v. Silver Cross Hospital
        No. 2018-CH-1327 (Circuit Court of Will County, State of Illinois)
       Doporcyk, et al. v. Mariano’s
        No. 17-cv-05250 (United States District Court for the Northern District of Illinois)
       Dixon, et al. v. Smith Senior Living
        No. 17-cv-08033 (United States District Court for the Northern District of Illinois)
       Edmond, et al. v. DPI Specialty Foods, Inc., et al.
        No. 2018-CH-09573 (Circuit Court of Cook County, Chancery Division, State of Illinois)
       Fields, et al. v. Abra Auto Body & Glass
    No. 17-CH-12271 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Figueroa, et al. v. Tony’s Fresh Market, et al.
    No. 2018-CH-15728 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   George, et al. v. Marriot International, Inc., et al.
    No. 2018-CH-04413 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Goings, et al. v. Applied Acoustics
    No. 17-CH-14954 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Heard, et al. v. St. Bernard Hospital, et al.
    No. 2017-CH-16828 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Heard, et al v. THC-North Shore, Inc.
    No. 2017-CH-16918 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Henderson, et al. v. ADP, LLC, et al.
    No. 2018-CH-07139 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Jackson, et al. v. A. Finkl & Sons, Co., et al.
    No. 2018-CH-07424 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Johns, et al. v. Club Fitness of Alton, LLC
    No. 2018-L-000080 (Circuit Court of Madison County, Law Division, State of Illinois)
   Johnson, et al. v. Gold Standard Baking, Inc., et al.
    No. 2018-CH-09011 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Jones, et al. v. Hooters Management Corporation, et al.
    No. 2018-Ch-00908 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Kane, et al. v. Con-Tech Lighting, et al.
    No. 2018-CH-12194 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Kardos, et al. v. ABT Electronics, Inc.
    No. 2019-CH-01235 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Krause, et al. v. Caputo’s New Farm Produce, et al.
    No. 2018-Ch-11660 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Liu, et al. v. Four Seasons
    No. 17-CH-14949 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Mazya, et al. v. Northwestern Lake Forest Hospital, et al.
    No. 2018-CH-07161 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Mims, et al. v. Hilton
    No. 17-CH-15781 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Morris, et al. v. Imperial Towers Condominium Assn.
    No. 2018-CH-00989 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Morris, et al. v. Wow Bao
    No. 17-CH-12029 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Mosby, et al. v. The Ingalls Memorial Hospital, et al.
    No. 2018-CH-05031 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Ogen, et al. v. Wyndham Hotels & Resorts
    No. 17-CH-15626 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Peaks-Smith, et al. v. Saint Anthony Hospital, et al.
    No. 2018-CH-07077 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Ramsey, et al. v. Daley’s Medical Transportation, Inc.
    No. 2018-CH-01935 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Robertson, et al. v. Hostmark Hospitality Group, Inc., et al.
    No. 2018-CH-05194 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Sanchez, et al v. Elite Labor Services
    No. 2018-CH-02651 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Stidwell, et al. v. NFI, LLC, et al.
    No. 2018-CH-13599 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Tellado, et al. v. Rich Products Corporation, et al.
    No. 2018-CH-07627 (Circuit Court of Cook County, Chancery Division, State of Illinois)
   Thome, et al. v. Flexicorps, Inc.
    No. 2018-CH-01751 (Circuit Court of Cook County, Chancery Division)
   Thurman, et al. v. Northshore University HealthSystem
    No. 2018-CH-03544 (Circuit Court of Cook County, Chancery Division)
   Treadwell, et al. v. Power Solutions International, Inc., et al.
    No. 2018-CH-13574 (Circuit Court of Cook County, Chancery Division)
   Watts, et al. v. Chicago Lakeshore Hospital
    No. 17-cv-07713 (United States District Court for the Northern District of Illinois)
   White v. East Side Child Development Center, et al.
    No. 2018-CH-09599 (Circuit Court of Cook County, Chancery Division)
